USDC IN/ND case 1:20-cv-00120-DRL-MGG document 26 filed 09/13/21 page 1 of 11


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 CANDICE J. NARVAEZ,

                        Plaintiff,

 v.                                                         CAUSE NO. 1:20-CV-120 DRL-MGG

 ANDREW M. SAUL,
 Commissioner of Social Security,

                        Defendant.

                                       OPINION & ORDER

       Candice Joann Narvaez appeals from the Social Security Commissioner’s final judgment

denying disability benefits and requests remand for further consideration. Having reviewed the

underlying record and the parties’ arguments, the court grants Ms. Narvaez’s request and remands the

Commissioner’s decision for further consideration consistent with this opinion.

                                         BACKGROUND

       Ms. Narvaez applied for Title II disability insurance benefits on June 22, 2017. In her

application, she alleged a disability onset date of February 16, 2017. Ms. Narvaez’s application was

denied initially on October 19, 2017, and on reconsideration on November 28, 2017. Following a

hearing on December 13, 2018, the Administrative Law Judge (ALJ) issued a decision on February 1,

2019, which affirmed the Social Security Administration’s denial of benefits.

       The ALJ found that Ms. Narvaez suffers from severe impairments: rheumatoid arthritis and

immunodeficiency disorder. The ALJ found that Ms. Narvaez suffers from certain non-severe

impairments: irritable bowel syndrome, anxiety, and depression. The ALJ held that none of Ms.

Narvaez’s severe impairments, nor any combination of her impairments, met or medically equaled the

severity of one of the listed impairments in 20 C.F.R. § 404, Subpart P, App’x 1. The ALJ said Ms.

Narvaez has the residual functional capacity (RFC) to perform light work as defined in 20 C.F.R.
USDC IN/ND case 1:20-cv-00120-DRL-MGG document 26 filed 09/13/21 page 2 of 11


§ 404.1567(b) with certain limitations. She worked before as a packer and floor leader. With her RFC,

the ALJ found that Ms. Narvaez couldn’t perform her past work; but, based on the vocational expert’s

testimony, she could work as a checker, routing clerk, and mail sorter. Based on these findings, the

ALJ denied Ms. Narvaez’s claim for disability insurance.

                                              STANDARD

        The court has authority to review the appeals council’s decision under 42 U.S.C. § 405(g),

though review is bound by a strict standard. Because the council denied review, the court evaluates

the ALJ’s decision as the Commissioner’s final word. See Schomas v. Colvin, 732 F.3d 702, 707 (7th Cir.

2013). The ALJ’s findings, if supported by substantial evidence, are conclusive and nonreviewable. See

Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008). Substantial evidence is that evidence that “a

reasonable mind might accept as adequate to support a conclusion,” Richardson v. Perales, 402 U.S. 389,

401 (1971), and may well be less than a preponderance of the evidence, Skinner v. Astrue, 478 F.3d 836,

841 (7th Cir. 2007) (citing Richardson, 402 U.S. at 401). If the ALJ has relied on reasonable evidence

and built an “accurate and logical bridge from the evidence to conclusion,” the decision must stand.

Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014). Even if “reasonable minds could differ” concerning

the ALJ’s decision, the court must affirm if the decision has adequate support. Simila v. Astrue, 573

F.3d 503, 513 (7th Cir. 2009) (quoting Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008)).

        The deference for the ALJ’s decision is lessened when the ALJ’s findings contain errors of

fact or logic or fail to apply the correct legal standard. Schomas, 732 F.3d at 709. Additionally, an ALJ’s

decision cannot stand if it lacks evidentiary support or inadequately discusses the issues. Lopez v.

Barnhart, 336 F.3d 535, 539 (7th Cir. 2003). An ALJ’s decision lacks sufficient evidentiary support and

requires remand if it is clear that the ALJ “cherry-picked” the record to support a finding of non-

disability. Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010); see also Wilson v. Colvin, 48 F. Supp.3d

1140, 1147 (N.D. Ill. 2014). At a minimum, an ALJ must articulate his analysis of the record to allow



                                                    2
USDC IN/ND case 1:20-cv-00120-DRL-MGG document 26 filed 09/13/21 page 3 of 11


the reviewing court to trace the path of his reasoning and to be assured the ALJ has considered the

important evidence in the record. Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002). While the ALJ

need not specifically address every piece of evidence in the record to present the requisite “logical

bridge” from the evidence to his conclusions, the ALJ must at least provide a glimpse into the

reasoning behind his analysis and the decision to deny benefits. O’Connor-Spinner v. Astrue, 627 F.3d

614, 618 (7th Cir. 2010); see also Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015). Thus, the question

upon judicial review is not whether the claimant is, in fact, disabled, but whether the ALJ used “the

correct legal standards and the decision [was] supported by substantial evidence.” Roddy v. Astrue, 705

F.3d 631, 636 (7th Cir. 2013).

                                              DISCUSSION

        Ms. Narvaez argues that the ALJ improperly evaluated her subjective symptoms, and that the

vocational findings lacked substantial evidence.

        To qualify for disability benefits, a claimant must be “disabled” as defined under the Act. A

person is disabled under the Act if “he or she has an inability to engage in any substantial gainful

activity by reason of a medically determinable physical or mental impairment which can be expected

to last for a continuous period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(A).

        The Commissioner’s five-step inquiry in evaluating claims under the Act includes

determinations as to (1) whether the claimant is doing substantial gainful activity (SGA); (2) whether

the claimant’s impairments are severe; (3) whether any of the claimant’s impairments, alone or in

combination, meet or equal one of the Listings in Appendix 1 to Subpart P of Part 404; (4) whether

the claimant can perform her past relevant work based upon her RFC; and (5) whether the claimant

is capable of performing other work. 20 C.F.R. § 416.920. The claimant bears the burden of proof at

every step except the fifth. Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000).




                                                     3
USDC IN/ND case 1:20-cv-00120-DRL-MGG document 26 filed 09/13/21 page 4 of 11


        Once an ALJ decides that the claimant has a medically determinable impairment that could

reasonably be expected to produce the alleged symptoms, the ALJ must evaluate the intensity and

persistence of the claimant’s symptoms to determine the extent to which she is limited in performing

work-related activities. 20 C.F.R. § 404.1529(b)-(c). In doing so, the ALJ must consider objective

medical evidence and “other evidence,” which includes statements made by the individual, her daily

activities, medications, and other factors concerning functional limitations. 20 C.F.R. § 404.1529(c)(2)-

(3). In determining the extent to which the claimant’s symptoms affect her capacity to perform basic

work activities, the ALJ must consider whether the subjective symptoms “can reasonably be accepted

as consistent with the objective medical evidence and other evidence.” 20 C.F.R. § 404.1529(c)(4).

        The ALJ’s findings as to the claimant’s allegations of subjective symptoms and credibility are

treated deferentially and will only be overturned if “patently wrong” or “lack[ing] explanation or

support.” Cullinan v. Berryhill, 878 F.3d 598, 603 (7th Cir. 2017) (citing Murphy v. Colvin, 759 F.3d 811,

816 (7th Cir. 2014)). “A credibility determination lacks support when it relies on inferences that are

not logically based on specific findings and evidence.” Id.

        The ALJ found that Ms. Narvaez’s “medically determinable impairments could reasonably be

expected to cause the alleged symptoms; however, [her] statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely consistent with the medical

evidence and other evidence in the record” [R. 22]. The ALJ relied on physical examinations showing

normal bowel sounds with no distention, as well as single medical notes showing intact fine

manipulative abilities and mild arthralgias [R. 22]. The ALJ also noted that while she had some

problems attending to her personal care, she remained independent in completing personal care tasks

[R. 22]. The ALJ also found Ms. Narvaez was capable of preparing simple meals, performing light

household chores, driving, shopping online, and managing money [R. 22]. The ALJ also relied on Ms.

Narvaez’s ability to work part-time as a teacher’s aide [R. 22]. Although Ms. Narvaez reported



                                                    4
USDC IN/ND case 1:20-cv-00120-DRL-MGG document 26 filed 09/13/21 page 5 of 11


worsening conditions initially, the ALJ found that she later reported there was no further substantial

change [R. 22].

        In the last paragraph of the RFC discussion, the ALJ provides what seems a vague discussion

of Ms. Narvaez’s impairments and symptoms in general, without any analysis or explanation of how

the medical record contradicts her subjective symptoms. The ALJ notes that, though Ms. Narvaez

suffers from severe impairments, she “retains the capacity to perform activities of daily living and

perform many work-related activities” [R. 23].

        Ms. Narvaez argues that the ALJ impermissibly relied on her activities of daily living in finding

that her subjective symptoms weren’t supported by the record. The ALJ relied on Ms. Narvaez’s ability

to “prepare simple meals, perform light household chores, drive a car, shop in stores, and manage

money independently” [R. 19]. The ALJ relied on these activities of daily living multiple times

throughout the decision, as well as noted she was capable of watching television [R. 19-20, 23].

        The law warns against improperly conflating activities of daily living with the ability to perform

activities associated with full-time work. Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012). An ALJ

must consider a claimant’s daily activities when assessing subjective symptom allegations according to

20 C.F.R. § 404.1529(c)(3)(i) so long as he doesn’t place “undue weight” on a claimant’s household

activities in assessing the claimant’s ability to perform a job outside the home. Craft v. Astrue, 539 F.3d

668, 680 (7th Cir. 2008). When the ALJ examines a claimant’s daily activities and how they affect the

subjective symptom analysis, the “mere listing of daily activities does not establish that a claimant does

not suffer disabling pain and is capable of engaging in substantial gainful employment.” Nelson v. Colvin,

2016 U.S. Dist. LEXIS 9739, 17 (N.D. Ill. Jan. 27, 2016).

        At step two, the ALJ did not improperly rely on daily activities and instead used activities of

daily living as one factor among many in finding Ms. Narvaez’s mental impairments to be non-severe

[R. 20-21]. However, in analyzing Ms. Narvaez’s physical impairments and subjective symptoms in the



                                                    5
USDC IN/ND case 1:20-cv-00120-DRL-MGG document 26 filed 09/13/21 page 6 of 11


RFC analysis, the ALJ erred in relying on Ms. Narvaez’s daily activities by ignoring the difficulties she

experiences when performing these basic activities. Craft, 539 F.3d at 680 (finding error when the

“ALJ ignored [the claimant’s] qualifications as to how [s]he carried out” daily activities). For instance,

although the ALJ found that Ms. Narvaez was capable of performing light chores, she testified at the

hearing that she cannot do any cleaning at all, as she can only stand for ten to fifteen minutes [R. 44].

She testified that her husband does all of the cleaning, as she cannot do any typical household chores

[R. 44]. Moreover, she testified at the hearing that she cannot do any cooking [R. 44]. She testified that

even on a good day, if she does chores or cooking, she will “be paying for it the next day, and [she]

will be very sore, and in a lot of pain” [R. 44].

        In Ms. Narvaez’s function report, dated over a year before the hearing, Ms. Narvaez noted

that she cannot walk her daughter to or from school, which is across the street from her home, and

that her sister brings her daughter home [R. 200]. She stated that her husband does the household

chores and prepares some meals, and that her sister helps with her daughter and drives her as needed.

[R. 201]. Ms. Narvaez stated that she could do “light cleaning,” but clarified that she could only wipe

down counters and tables, and that she only did so once a week [R. 202]. She stated that she can

shower, but she requires a shower chair [R. 201]. She further stated that struggled to get up from the

toilet by herself, and she required a small chair to help her get up. [R. 201]. She said she can feed

herself, but most of her meals are prepared for her [R. 201]. Ms. Narvaez said she can prepare small

sandwiches or lunchables rarely, and that she only does so “about once a week” [R. 202]. Her husband

sets out her medication for her to take [R. 202]. Though Ms. Narvaez said she is capable of driving,

she avoids doing so out of fear of her IBS flaring up [R. 203].

        The ALJ’s findings that Ms. Narvaez was capable of preparing simple meals, performing light

household chores, driving a car, and remaining independent in personal care don’t accurately depict

her limitations and struggles in completing those tasks; nor does the decision wrestle with why these



                                                    6
USDC IN/ND case 1:20-cv-00120-DRL-MGG document 26 filed 09/13/21 page 7 of 11


conclusions make sense in light of this conflicting evidence. The ALJ didn’t properly articulate the

manner in which Ms. Narvaez completed ADLs such as driving a car and remaining independent in

personal care, and the ALJ mischaracterized Ms. Narvaez’s ability to perform household chores and

prepare simple meals.

        The ALJ notes that Ms. Narvaez testified that she continued to work part-time as a teacher’s

aide in finding that she was not as limited as she alleged. This statement is problematic for two reasons.

First, a claimant’s attempts to maintain part-time work despite pain does not preclude her from

establishing disability. Roddy, 705 F.3d at 637 (citing Hawkins v. First Union Corp. Long-Term Disability

Plan, 326 F.3d 914, 918 (7th Cir. 2003)). More problematic, the ALJ did not consider the impact of

her part-time work on her alleged impairments. Ms. Narvaez testified that she tried to work as a

substitute teacher, but she was unable to lead a classroom by herself due to her impairments, so now

she is a substitute aide who works one-on-one with a student [R. 62]. She testified that working one-

on-one with a student allows her to leave early when necessary [R. 62]. She said she only works for

two hours a day, two days a week [R. 61]. She further testified that on bad weeks, she only works one

day [R. 61]. The ALJ never considered how limited Ms. Narvaez’s part-time work is, or explained how

continued part-time work of this nature contradicted her alleged symptoms.

        Ms. Narvaez further asserts that the ALJ incorrectly found that her symptoms were less

limiting than alleged due to treatment improving symptoms [R. 24]. Though the medical record

indicates that treatment has helped with some of her symptoms, the medical record does not indicate

that the treatments alleviated her symptoms such that she could work full-time. To the contrary, the

medical record indicates that Ms. Narvaez required monthly infusions because her medications didn’t

control her symptoms [R. 621]. Despite monthly infusions, Ms. Narvaez still regularly presented with

moderate arthralgias of the knees, feet, and toes; mild arthralgias of the fingers, hands, wrists, and

spine; lower extremity effusion; and hammertoes [R. 301, 313, 317, 466, 468, 480, 579, 580, 621]. The



                                                    7
USDC IN/ND case 1:20-cv-00120-DRL-MGG document 26 filed 09/13/21 page 8 of 11


ALJ did not support the assertion that Ms. Narvaez’s improvement with treatment contradicted her

complaints of joint pain with evidence in the medical record.

       Moreover, the ALJ did not consider how Ms. Narvaez’s rheumatoid arthritis affected her

wound healing—a chronic issue plaguing Ms. Narvaez. There has been some indication that certain

medications for rheumatoid arthritis contributes to delayed wound healing.1 Rheumatoid arthritis and

treatment for rheumatoid arthritis cause immunosuppression, which can lead to poor wound healing.2

The ALJ is required to discuss side effects of treatment and medication if it is relevant, and the ALJ

did not consider the side effects of Ms. Narvaez’s rheumatoid arthritis treatment. SSR 16-3p, 2016

SSR LEXIS 4, 16; 20 C.F.R. § 404.1529(c)(3). Ms. Narvaez suffered from multiple open sores up to a

year after a surgery, and she was recommended to wound care [R. 414, 517, 518, 544]. Such issues

with wound healing have impacted what types of clothes Ms. Narvaez can wear due to the placement

of her wounds and ulcerations [R. 411, 446, 517-18, 544]. Though not accounting for Ms. Narvaez’s

medication side effects may seem minor, when taken into consideration with the ALJ’s other errors

in analyzing Ms. Narvaez’s subjective symptoms, remand is the appropriate action.

       Ms. Narvaez asserts that the ALJ erred in finding her gastrointestinal symptoms to be less than

alleged due to a finding of normal bowel sounds. There is no indication in the medical record that

normal bowel sound and no distention contradicts Ms. Narvaez’s complaints of gastrointestinal pain,

diarrhea, nausea, and vomiting. No physician found that normal bowel sounds and a lack of distention

meant that Ms. Narvaez was not suffering as much as she alleged. Though the ALJ found Ms.

Narvaez’s IBS to be a non-severe impairment, the ALJ must “consider limitations and restrictions



1   Charles Bankhead, RA Patients Pose Perioperative Challenges, Medical              News     (2018),
https://www.medpagetoday.com/meetingcoverage/cra/72728 (last visited Aug 31, 2021).

2  Annie Vickers, Delayed Wound Healing in Patients with Rheumatoid Arthritis, Nursing Times (2004),
https://www.nursingtimes.net/clinical-archive/public-health-clinical-archive/delayed-wound-healing-in-
patients-with-rheumatoid-arthritis-06-04-2004/ (last visited Aug 31, 2021).


                                                  8
USDC IN/ND case 1:20-cv-00120-DRL-MGG document 26 filed 09/13/21 page 9 of 11


imposed by all of an individual’s impairments, even those that are not ‘severe.’” SSR 96-8p, 1996 SSR

LEXIS 5, 14; see also 20 C.F.R. § 404.1523 (“[W]e will consider the combined effect of all your

impairments without regard to whether any such impairment, if considered separately, would be of

sufficient severity.”). The ALJ’s full discussion of her IBS and gastrointestinal symptoms is two

sentences long:

       The claimant’s physical exams recently show her bowel sounds are normal, no
       distention, with tenderness in the right lower quadrant and left lower quadrant. A June
       2017 CT of her abdomen revealed findings suggestive of acute cholecystitis, including
       an enlarged gall bladder, pericholecystic fluid, and probable wall thickening [R. 22].

This is the only portion of the RFC analysis where Ms. Narvaez’s IBS and gastrointestinal symptoms

are discussed.

       In early June 2017, Ms. Narvaez began complaining of abdominal pain, nausea, vomiting, and

fever [R. 404]. She said she had been suffering from episodic nausea and vomiting with abdominal

cramping for a few months [R. 413]. Her physician believed it was biliary in nature [R. 404]. Shortly

thereafter, Ms. Narvaez underwent a seven-day hospital stay and a cholecystectomy (gallbladder

removal) for her gastrointestinal symptoms [R. 317]. Before the cholecystectomy, a CT scan indicated

an abnormal gallbladder appearance with wall thickening and pericholecystic fluid, as well as an

enlarged liver [R. 428]. Her physician indicated that this “mostly likely reflects a hypoproteinemic

state” [R. 426]. At her follow up appointment after surgery, Ms. Narvaez continued to complain of

indigestion and nausea, saying she would like to discuss further treatment [R. 560]. Ms. Narvaez began

having diarrhea at this time, and she had to sleep sitting up due to her heartburn [R. 560]. Ms. Narvaez

continued to suffer from a loss of appetite, fevers, abdominal pain, diarrhea, nausea, and vomiting

later that month [R. 317]. In October 2018, Ms. Narvaez continued to complain of bad cramping

followed by diarrhea occurring two to three times a week with fecal urgency [R. 559]. Ms. Narvaez

indicated that having her gallbladder removed did not alter her episodes of diarrhea or cramping [R.

559]. Ms. Narvaez’s gastroenterologist stated in October 2018 that she suffered from IBS, GERD,


                                                   9
USDC IN/ND case 1:20-cv-00120-DRL-MGG document 26 filed 09/13/21 page 10 of 11


 and cholecystectomy, and that she suffered from chronic gastroesophagitis [R. 655]. Ms. Narvaez

 again complained of abdominal pain and cramping, with diarrhea occurring multiple times a day about

 three days a week [R. 655]. She stated that she had a hard time leaving the house, was nauseous daily

 without vomiting, and that diet changes did not work [R. 655].

         At the hearing, Ms. Narvaez testified to having “episodes” at least two times a week with sharp

 pains and fecal urgency [R. 50]. She testified that these symptoms continue throughout the day, and

 she feels nauseous and often does not eat on those days [R. 50]. She testified that previous medication

 for her IBS has not worked [R. 51]. Ms. Narvaez stated that her diarrhea is severe and very painful

 and occurs multiple times a day [R. 51-52].

         The ALJ didn’t consider or analyze Ms. Narvaez’s symptoms with regard to her IBS. Instead,

 the ALJ relied on normal bowel sounds and a lack of distention [R. 22]. However, there is no indication

 in the medical record that her physicians or gastroenterologist viewed these normal bowel sounds or

 lack of distention as contradicting her symptoms. To the contrary, her physicians continue to treat her

 for IBS, including medication changes and regular follow ups [R. 653]. The ALJ is required to analyze

 all impairments, including those found to be non-severe, in determining a claimant’s RFC. SSR 96-8p,

 1996 SSR LEXIS 5, 14; see also 20 C.F.R. § 404.1523. The ALJ’s omission of Ms. Narvaez’s continued

 gastrointestinal symptoms while relying on normal bowel sounds and a lack of distention amounts to

 impermissible cherry-picking of the record. Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010). Should

 the ALJ find that Ms. Narvaez’s IBS poses no further limitations in her RFC, he is required to build a

 logical bridge from the medical evidence to that conclusion. That didn’t occur here. Schmidt v. Barnhart,

 395 F.3d 737, 744 (7th Cir. 2005).

         Ms. Narvaez makes other arguments regarding her subjective symptoms and the testimony

 given by the vocational expert; but, because the court is remanding based on errors in analyzing her

 subjective symptoms, the court need not discuss these other arguments at this time. The ALJ will have



                                                    10
USDC IN/ND case 1:20-cv-00120-DRL-MGG document 26 filed 09/13/21 page 11 of 11


 the opportunity to discuss and reevaluate the rest of Ms. Narvaez’s allegations on remand. This is not

 to say that there are no other errors in the ALJ decision, but the court need not discuss them when

 errors are already present in the ALJ’s analysis and discussion of her subjective symptoms.

                                           CONCLUSION

        For these reasons, the ALJ erred in analyzing Ms. Narvaez’s subjective symptoms.

 Accordingly, the court GRANTS Ms. Narvaez’s motion for remand (ECF 1) and REMANDS the

 ALJ’s decision denying Ms. Narvaez’s application for disability insurance benefits consistent with this

 opinion.

        SO ORDERED.

        September 13, 2021                              s/ Damon R. Leichty
                                                        Judge, United States District Court




                                                   11
